Citation Nr: 9925750	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  96-07 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bronchial 
asthma.


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from October 1935 to August 
1937 and from April 1944 to August 1944.

By a decision entered on October 20, 1998, the Board of 
Veterans' Appeals (BVA or Board) entered a decision in which 
it determined that new and material evidence had not been 
received with which to reopen the veteran's previously denied 
claim of entitlement to service connection for bronchial 
asthma.  Such decision was then appealed to the United States 
Court of Appeals for Veterans Claims (hereinafter, Court), 
and by an Order, dated March 5, 1999, the Court vacated the 
Board's decision of October 1998 and granted the joint motion 
of the parties to remand the matter to BVA for readjudication 
and other development as deemed necessary.  

In its joint motion, the parties concluded that further 
action was required for the Board's consideration of whether 
the veteran was prejudiced by the fact that the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, had rendered its decision as to the veteran's claim 
to reopen prior to the issuance of the opinion in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998), while the Board 
adjudicated such claim in light of Hodge.  Also, the parties 
concluded that the Board failed to discuss adequately the 
standard set forth for new and material evidence in 38 C.F.R. 
§ 3.156(a), and to consider fully an opinion offered by Dr. 
Maury, a treating physician, in terms of that standard.  
Lastly, the parties noted that the veteran was free to submit 
additional evidence and argument regarding his claim and that 
the Board was to assist fully the veteran by reexamining the 
evidence and seeking any other evidence necessary to support 
its decision.

The Board notes a January 1997 rating decision which 
determined that clear and unmistakable error (CUE) was not 
involved in a January 1959 rating decision which severed 
service connection for bronchial asthma.  However, review of 
the claims file reveals that the Board entered a decision 
dated July 22, 1976, which included findings of fact and 
conclusions of law which effectively affirmed the severance 
of service connection for bronchial asthma.  Significantly, 
the Board has original jurisdiction to determine whether 
clear and unmistakable error exists in a prior final Board 
decision.  38 C.F.R. § 20.1400 (effective February 12, 1999).  
In the event the veteran and his representative wish to 
consider whether or not to file a CUE motion with the Board, 
their attention is hereby directed to the Board's Rules of 
Practice concerning CUE motions as set forth in 38 C.F.R. 
§§ 1400-1411 (effective February 12, 1999).   

Lastly, it is noted that the veteran in a VA Form 9, Appeal 
to the Board of Veterans' Appeals, dated in January 1996, 
requested a travel board hearing before a member of the 
Board.  Such a request was withdrawn by the veteran in a 
written statement of August 1996, wherein he requested in 
lieu of a BVA hearing yet another hearing before the RO.  The 
record does not otherwise identify any other pending request 
for a hearing either before the RO or BVA.


REMAND

The record reflects that service connection for bronchial 
asthma was established by the RO in September 1944 on the 
basis of aggravation and that service connection for 
bronchial asthma was severed by RO action in January 1959.  
Subsequent attempts by the veteran to reopen his claim are 
noted to have been denied by decisions of the Board, the most 
recent of which was entered in September 1993.  Consequently, 
the issue presented is whether new and material evidence has 
been received by VA since September 1993 to reopen the claim 
in question.  See 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1998); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. 
Cir. 1996).

Reviewing a final decision based on new and material evidence 
is potentially a three-step process.  See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc).  In the recent case of 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc), the 
Court, citing Elkins, held that the two-step process set 
forth in Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), for 
the reopening of claims had become a three-step process under 
the Federal Circuit's holding in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  [In Hodge, the Federal Circuit rejected 
the test for determining the materiality of evidence 
originally set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991) (evidence was deemed "material" when there was a 
reasonable possibility that the additional evidence 
presented, when viewed in the context of all the evidence, 
both new and old, would change the outcome of the claim) in 
favor of the test outlined in 3.156(a), that is, whether the 
newly presented evidence is so significant that it must be 
considered to fairly decide the claim.]

The three-step process for review of finally adjudicated 
claims enumerated in Winters is as follows:  The Secretary 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well-grounded pursuant to 38 U.S.C. § 5107(a); 
and third, if the claim is well-grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C. § 5107(b) has been fulfilled.  Winters at 206.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to decide 
fairly the merits of the claim.  38 C.F.R. § 3.156(a).  

In this instance, however, the RO has not to date been 
afforded the opportunity of initially adjudicating this 
matter under the legal framework cited above.  For that 
reason, a remand is deemed to be advisable in order to avoid 
any prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Additionally, clarification is deemed 
to be necessary with respect to the opinions  offered by J. 
A. Cox, M.D., and D. Maury, M.D., in their respective 
statements of August and Novmeber1996.  In order to obtain 
such information, further development is found to be in 
order.


Accordingly, this case is hereby REMANDED to the RO for 
completion of the following actions:

1.  The RO should contact John A. Cox, 
M.D., Wolf Creek Center, Suite 3, 4417 
West Gore Boulevard, Lawton, Oklahoma 
73505, and David Maury, M.D., 5604 
Southwest Lee Boulevard, Lawton, Oklahoma 
73505, for the purposes of obtaining 
legible copies of all medical records 
pertaining to the veteran and requesting 
written clarification with respect to Dr. 
Cox's statement of August 14, 1996, and 
Dr. Maury's statement of November 8, 
1996, as to the claimed aggravation of 
the veteran's asthma by dust and other 
conditions in the Wichita Mountain and/or 
Southwest Oklahoma areas.  Each physician 
should be asked to specify the basis of 
his opinion, and, specifically, whether 
and to what degree previously compiled 
medical data, including service medical 
records, were reviewed in reaching each 
respective conclusion.  As well, each 
physician should be asked to clarify 
whether the asserted aggravation was the 
result of inservice exposure of the 
veteran, alone, to dust or other 
conditions in the Wichita Mountain and/or 
Southwest Oklahoma areas.  Once obtained, 
the medical records compiled in the 
offices of Doctors Cox and Maury and the 
responses to the above-noted queries must 
be made a part of the veteran's claims 
folder.

2.  Thereafter, the RO should 
readjudicate the veteran's claim to 
reopen for entitlement to service 
connection for bronchial asthma, based on 
the holdings in Hodge, Elkins, and 
Winters, supra, and the governing 
statutes and regulations, as well as all 
the pertinent evidence.  If the benefit 
sought is not granted, the veteran and 
his attorney should be furnished with a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The Board hereby informs the veteran and his attorney of the 
veteran's right to submit additional evidence and argument in 
support of the issue on appeal.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999). 

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is so informed.



		
	            ALAN S. PEEVY
			Member, Board of Veterans' Appeals 

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



